Citation Nr: 0839174	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder to include injury residuals and lumbosacral spine 
degenerative disc disease.  

2.  Entitlement to service connection for a chronic neck 
disorder to include injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from August 1966 to August 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for a chronic back disorder to include 
injury residuals and a chronic neck disorder to include 
injury residuals.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his September 2004 notice of disagreement, the veteran 
advanced that he was currently being treated for a chronic 
neck disorder at the Miami, Florida, VA Medical Center.  In 
his July 2005 Appeal to the Board (VA Form 9), the veteran 
related that he was currently being treated for his back and 
neck disabilities at the Miami, Florida, VA Medical Center.  
Clinical documentation of the cited treatment is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

A March 2003 VA social work treatment record states that the 
veteran had applied for Social Security Administration (SSA) 
disability benefits and been denied.   Documentation 
considered by the SSA in denying the veteran's claim is not 
of record.  The United States Court of Appeals for Veterans 
Claims (Court) has clarified that the VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as 
amended); are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
back and neck disabilities including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3.  Then contact the SSA and request that 
it provide copies of all records 
developed in association with the 
adjudication of the veteran's claim for 
incorporation into the record.  

4.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after September 2003, 
including that provided at the Miami, 
Florida, VA Medical Center and not 
already of record, be forwarded for 
incorporation into the record.  

5.  Then readjudicate the veteran's 
entitlement to service connection for 
both a chronic back disorder to include 
injury residuals and lumbosacral spine 
degenerative disc disease and a chronic 
neck disorder to include injury 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

